Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Marcello Leone, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)the quarterly report on Form 10-Q of Respect Your Universe, Inc. for the period ended June 30, 2014 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Respect Your Universe, Inc. Dated:August14, 2014 /s/ Marcello Leone Marcello Leone Chief Executive Officer and Chairman of the Board (Principal Executive Officer) A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Respect Your Universe, Inc. and will be retained by Respect Your Universe, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
